I concur, but I think the statements in the last paragraph a trifle too broad. The doctrine of respondeat superior does not exist irrespective of contract because the agential or master and servant relationship, which must first be proved, is a contractual relationship.
I think those instructions of the master which if disobeyed would still leave the servant within the purview of employment must be distinguished from those which if disobeyed would take the servant out of the employment. The doctrine of respondeat superior cannot be based on apparent authority as can an action ex contractu. Where the servant violates an instruction of the master which itself dissevers the master and servant relationship temporarily or permanently during which time the accident happens, the plaintiff may not recover. But I agree that in this case there was no such violation of the instruction as dissevered the relationship.